
	

114 S2646 IS: Veterans Choice Improvement Act of 2016
U.S. Senate
2016-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2646
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2016
			Mr. Burr (for himself, Mr. Hoeven, Mr. Tillis, Ms. Ayotte, Mr. Daines, Mr. Boozman, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to establish the Veterans Choice Program of the Department
			 of Veterans Affairs to improve health care provided to veterans by the
			 Department, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Veterans Choice Improvement Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Veterans Choice Program
					Sec. 101. Establishment of Veterans Choice Program.
					Sec. 102. Funding for Veterans Choice Program.
					Sec. 103. Payment of health care providers under Veterans Choice Program.
					Sec. 104. Termination of certain provisions authorizing care to veterans through non-Department of
			 Veterans Affairs providers.
					TITLE II—Health care administrative matters
					Sec. 201. Authorization of agreements between the Department of Veterans Affairs and non-Department
			 providers.
					Sec. 202. Reimbursement of certain entities for emergency medical transportation.
					Sec. 203. Requirement that Department of Veterans Affairs collect health-plan contract information
			 from veterans.
					Sec. 204. Requirement for advance appropriations for the Veterans Choice Program account of the
			 Department of Veterans Affairs.
					Sec. 205. Reauthorization of pilot program of enhanced contract care authority for health care
			 needs of veterans.
					TITLE III—Other veterans matters
					Sec. 301. Timeframe for payment of disability compensation for victims of contaminated water at
			 Camp Lejeune, North Carolina, when the Secretary of Veterans Affairs
			 establishes a presumption of service connection.
				
			IVeterans Choice Program
			101.Establishment of Veterans Choice Program
				(a)Establishment of program
 (1)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1703 the following new section:
						
							1703A.Veterans Choice Program
								(a)Program
									(1)Furnishing of care
 (A)In generalHospital care and medical services under this chapter shall be furnished to an eligible veteran described in subsection (b), at the election of such veteran, through contracts authorized under subsection (d), or any other law administered by the Secretary, with entities specified in subparagraph (B) for the furnishing of such care and services to veterans. The furnishing of hospital care and medical services under this section may be referred to as the Veterans Choice Program.
 (B)Entities specifiedThe entities specified in this subparagraph are the following: (i)Any health care provider that is participating in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including any physician furnishing services under such program.
 (ii)Any Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))).
 (iii)The Department of Defense. (iv)The Indian Health Service.
 (v)Any health care provider not otherwise covered under any of clauses (i) through (iv) that meets criteria established by the Secretary for purposes of this section.
 (2)Choice of providerAn eligible veteran who makes an election under subsection (c) to receive hospital care or medical services under this section may select a provider of such care or services from among the entities specified in paragraph (1)(B) that are accessible to the veteran.
 (3)Coordination of care and servicesThe Secretary shall coordinate, through the Non-VA Care Coordination Program of the Department, the furnishing of care and services under this section to eligible veterans, including by ensuring that an eligible veteran receives an appointment for such care and services within the wait-time goals of the Veterans Health Administration for the furnishing of hospital care and medical services.
 (b)Eligible veteransA veteran is an eligible veteran for purposes of this section if— (1)the veteran is enrolled in the patient enrollment system of the Department established and operated under section 1705 of this title; and
 (2)(A)the veteran is unable to schedule an appointment for the receipt of hospital care or medical services from a health care provider of the Department within the lesser of—
 (i)the wait-time goals of the Veterans Health Administration for such care or services; or
 (ii)a period determined by a health care provider of the Department to be clinically necessary for the receipt of such care or services;
 (B)the veteran does not reside within 40 miles driving distance from a medical facility of the Department, including a community-based outpatient clinic, with a full-time primary care physician;
 (C)the veteran— (i)resides in a State without a medical facility of the Department that provides—
 (I)hospital care; (II)emergency medical services; and
 (III)surgical care rated by the Secretary as having a surgical complexity of standard; and (ii)does not reside within 20 miles driving distance from a medical facility of the Department described in clause (i);
 (D)the veteran faces an unusual or excessive burden in accessing hospital care or medical services from a medical facility of the Department that is within 40 miles driving distance from the residence of the veteran due to—
 (i)geographical challenges; (ii)environmental factors, such as roads that are not accessible to the general public, traffic, or hazardous weather;
 (iii)a medical condition of the veteran that affects the ability to travel; or
 (iv)such other factors as determined by the Secretary;
 (E)the veteran resides in a location, other than a location in Guam, American Samoa, or the Republic of the Philippines, that requires the veteran to travel by air, boat, or ferry to reach a medical facility of the Department, including a community-based outpatient clinic;
 (F)the veteran is enrolled in the pilot program under section 403 of the Veterans’ Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) as of the date of the enactment of the Veterans Choice Improvement Act of 2016; or
 (G)there is a compelling reason, as determined by the Secretary, that the veteran needs to receive hospital care or medical services from a medical facility other than a medical facility of the Department.
										(c)Election and authorization
 (1)In generalIn the case of an eligible veteran described in subsection (b)(2)(A), the Secretary shall, at the election of the veteran—
 (A)provide the veteran an appointment that exceeds the wait-time goals described in such subsection or place such veteran on an electronic waiting list described in paragraph (2) for an appointment for hospital care or medical services the veteran has elected to receive under this section; or
 (B)(i)authorize that such care or services be furnished to the eligible veteran under this section; and (ii)notify the eligible veteran by the most effective means available, including electronic communication or notification in writing, describing the care or services the eligible veteran is eligible to receive under this section.
 (2)Electronic waiting listThe electronic waiting list described in this paragraph shall be maintained by the Department and allow access by each eligible veteran via www.myhealth.va.gov or any successor website (or other digital channel) for the following purposes:
 (A)To determine the place of such eligible veteran on the waiting list. (B)To determine the average length of time an individual spends on the waiting list, disaggregated by medical facility of the Department and type of care or service needed, for purposes of allowing such eligible veteran to make an informed election under paragraph (1).
										(d)Care and services through contracts
									(1)Contracts
 (A)In generalExcept as provided in subparagraph (B), the Secretary shall enter into contracts for furnishing care and services to eligible veterans under this section with entities specified in subsection (a)(1)(B).
 (B)Other processesBefore entering into a contract under this paragraph, the Secretary shall, to the maximum extent practicable and consistent with the requirements of this section, furnish such care and services to such veterans under this section with such entities pursuant to sharing agreements, existing contracts entered into by the Secretary, or other processes available at medical facilities of the Department.
 (C)Treatment of contractsA contract entered into under this paragraph may not be treated as a Federal contract for the acquisition of goods or services and is not subject to any provision of law governing Federal contracts for the acquisition of goods or services.
 (D)Contract definedIn this paragraph, the term contract has the meaning given that term in subpart 2.101 of the Federal Acquisition Regulation. (2)Rates and reimbursement (A)In generalIn entering into a contract under paragraph (1) with an entity specified in subsection (a)(1)(B), the Secretary shall—
 (i)negotiate rates for the furnishing of care and services under this section; and (ii)reimburse the entity for such care and services at the rates negotiated under clause (i) as provided in such contract.
											(B)Limit on rates
 (i)In generalExcept as provided in clause (ii), rates negotiated under subparagraph (A)(i) shall not be more than the rates paid by the United States to a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u))) or a supplier (as defined in section 1861(d) of such Act (42 U.S.C. 1395x(d))) under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for the same care or services.
											(ii)Exceptions
 (I)In generalThe Secretary may negotiate a rate that is more than the rate paid by the United States as described in clause (i) with respect to the furnishing of care or services under this section to an eligible veteran who resides in a highly rural area.
												(II)Other exceptions
 (aa)AlaskaWith respect to furnishing care or services under this section in Alaska, the Alaska Fee Schedule of the Department of Veterans Affairs will be followed, except for when another payment agreement, including a contract or provider agreement, is in place.
 (bb)Other StatesWith respect to care or services furnished under this section in a State with an All-Payer Model Agreement in effect under section 1814 of the Social Security Act (42 U.S.C. 1395f), the Medicare payment rates under clause (i) shall be calculated based on the payment rates under such agreement.
 (III)Highly rural area definedIn this clause, the term highly rural area means an area located in a county that has fewer than seven individuals residing in that county per square mile.
 (C)Limit on collectionFor the furnishing of care or services pursuant to a contract under paragraph (1), an entity specified in subsection (a)(1)(B) may not collect any amount that is greater than the rate negotiated pursuant to subparagraph (A)(i).
										(e)Veterans choice card
 (1)In generalFor purposes of receiving care and services under this section, the Secretary shall issue to each veteran described in subsection (b)(1) a card that may be presented to a health care provider to facilitate the receipt of care or services under this section.
 (2)Name of cardEach card issued under paragraph (1) shall be known as a Veterans Choice Card. (3)Details of cardEach Veterans Choice Card issued to a veteran under paragraph (1) shall include the following:
 (A)The name of the veteran. (B)An identification number for the veteran that is not the social security number of the veteran.
 (C)The contact information of an appropriate office of the Department for health care providers to confirm that care or services under this section are authorized for the veteran.
 (D)Contact information and other relevant information for the submittal of claims or bills for the furnishing of care or services under this section.
 (E)The following statement: This card is for qualifying medical care outside the Department of Veterans Affairs. Please call the Department of Veterans Affairs phone number specified on this card to ensure that treatment has been authorized..
 (4)Information on use of cardUpon issuing a Veterans Choice Card to a veteran, the Secretary shall provide the veteran with information clearly stating the circumstances under which the veteran may be eligible for care or services under this section.
 (f)Information on availability of careThe Secretary shall provide information to a veteran about the availability of care and services under this section in the following circumstances:
 (1)When the veteran enrolls in the patient enrollment system of the Department established and operated under section 1705 of this title.
 (2)When the veteran attempts to schedule an appointment for the receipt of hospital care or medical services from the Department but is unable to schedule an appointment within the wait-time goals of the Veterans Health Administration for the furnishing of such care or services.
 (3)When the veteran becomes eligible for hospital care or medical services under this section under subparagraph (B), (C), (D), (E), (F), or (G) of subsection (b)(2).
 (g)Follow-Up careThe Secretary shall ensure that, at the election of an eligible veteran who receives hospital care or medical services from a health care provider in an episode of care under this section, the veteran receives such care or services from that health care provider or another health care provider selected by the veteran, including a health care provider of the Department, through the completion of the episode of care, including all specialty and ancillary services deemed necessary as part of the treatment recommended in the course of such care or services.
 (h)ProvidersTo be eligible to furnish care or services under this section, a health care provider must— (1)maintain at least the same or similar credentials and licenses as those credentials and licenses that are required of health care providers of the Department, as determined by the Secretary for purposes of this section; and
 (2)submit, not less frequently than annually, verification of such licenses and credentials maintained by such health care provider.
									(i)Cost-Sharing
 (1)In generalThe Secretary shall require an eligible veteran to pay a copayment for the receipt of care or services under this section only if such eligible veteran would be required to pay a copayment for the receipt of such care or services at a medical facility of the Department or from a health care provider of the Department under this chapter.
 (2)LimitationThe amount of a copayment charged under paragraph (1) may not exceed the amount of the copayment that would be payable by such eligible veteran for the receipt of such care or services at a medical facility of the Department or from a health care provider of the Department under this chapter.
									(j)Claims processing system
 (1)In generalThe Secretary shall provide for an efficient nationwide system for prompt processing and paying of bills or claims for authorized care and services furnished to eligible veterans under this section.
 (2)OversightThe Chief Business Office of the Veterans Health Administration shall oversee the implementation and maintenance of such system.
									(3)Accuracy of payment
 (A)In generalThe Secretary shall ensure that such system meets such goals for accuracy of payment as the Secretary shall specify for purposes of this section.
										(B)Quarterly report
 (i)In generalThe Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a quarterly report on the accuracy of such system.
 (ii)ElementsEach report required by clause (i) shall include the following: (I)A description of the goals for accuracy for such system specified by the Secretary under subparagraph (A).
 (II)An assessment of the success of the Department in meeting such goals during the quarter covered by the report.
 (iii)DeadlineThe Secretary shall submit each report required by clause (i) not later than 20 days after the end of the quarter covered by the report.
											(k)Medical records
 (1)In generalThe Secretary shall ensure that any health care provider that furnishes care or services under this section to an eligible veteran submits to the Department a copy of any medical record related to the care or services provided to such veteran by such health care provider for inclusion in the electronic medical record of such veteran maintained by the Department upon the completion of the provision of such care or services to such veteran.
 (2)Electronic formatAny medical record submitted to the Department under paragraph (1) shall, to the extent possible, be in an electronic format.
 (l)Records not required for reimbursementWith respect to care or services furnished to an eligible veteran by a health care provider under this section, the receipt by the Department of a medical record under subsection (k) detailing such care or services is not required before reimbursing the health care provider for such care or services.
 (m)Tracking of missed appointmentsThe Secretary shall implement a mechanism to track any missed appointments for care or services under this section by eligible veterans to ensure that the Department does not pay for such care or services that were not furnished to an eligible veteran.
								(n)Rules of construction
 (1)Prescription medicationsNothing in this section shall be construed to alter the process of the Department for filling and paying for prescription medications.
 (2)Tiered networkNothing in this section shall be construed to authorize the creation of a tiered network in which an eligible veteran would be required to receive care or services from an entity in a higher tier than any other entity or provider network.
									(o)Wait-Time goals of the Veterans Health Administration
 (1)In generalExcept as provided in paragraph (2), in this section, the term wait-time goals of the Veterans Health Administration means not more than 30 days from the date on which a veteran requests an appointment for hospital care or medical services from the Department.
 (2)Alternate goalsIf the Secretary submits to Congress, not later than 180 days after the date of the enactment of the Veterans Choice Improvement Act of 2016, a report stating that the actual wait-time goals of the Veterans Health Administration are different from the wait-time goals specified in paragraph (1)—
 (A)for purposes of this section, the wait-time goals of the Veterans Health Administration shall be the wait-time goals submitted by the Secretary under this paragraph; and
 (B)the Secretary shall publish such wait-time goals in the Federal Register and on an Internet website of the Department available to the public.
 (p)Waiver of certain printing requirementsSection 501 of title 44 shall not apply in carrying out this section.. (2)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1703 the following new item:
						1703A. Veterans Choice Program..
					(3)Conforming repeal
 (A)In generalSection 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is repealed.
 (B)Conforming amendmentSection 208(1) of such Act is amended by striking section 101 and inserting section 1703A of title 38, United States Code. (4)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the furnishing of care and services under section 1703A of title 38, United States Code, as added by paragraph (1), that includes the following:
 (A)The total number of veterans who have received care or services under this section, disaggregated by—
 (i)eligible veterans described in subsection (b)(2)(A) of such section; (ii)eligible veterans described in subsection (b)(2)(B) of such section;
 (iii)eligible veterans described in subsection (b)(2)(C) of such section; (iv)eligible veterans described in subsection (b)(2)(D) of such section;
 (v)eligible veterans described in subsection (b)(2)(E) of such section; (vi)eligible veterans described in subsection (b)(2)(F) of such section; and
 (vii)eligible veterans described in subsection (b)(2)(G) of such section. (B)A description of the types of care and services furnished to veterans under such section.
 (C)An accounting of the total cost of furnishing care and services to veterans under such section.
 (D)The results of a survey of veterans who have received care or services under such section on the satisfaction of such veterans with the care or services received by such veterans under such section.
 (E)An assessment of the effect of furnishing care and services under such section on wait times for appointments for the receipt of hospital care and medical services from the Department of Veterans Affairs.
						(b)Consolidation of services
 (1)In generalNot later than December 31, 2017, the Secretary of Veterans Affairs shall consolidate the following programs, contracts, and agreements of the Department of Veterans Affairs:
 (A)The Patient-Centered Community Care program (commonly referred to as PC3). (B)Contracts to provide kidney dialysis services.
 (C)Contracts through the retail pharmacy network of the Department. (D)Veterans Care Agreements under section 1703C of title 38, United States Code, as added by section 201(a).
 (E)Health care agreements with Federal entities or entities funded by the Federal Government, including the Department of Defense, the Indian Health Service, tribal health programs, Federally-qualified health centers (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))), and academic teaching affiliates.
 (2)Classification of servicesServices provided under the programs, contracts, and agreements consolidated under paragraph (1) shall be considered services provided under the Veterans Choice Program established under section 1703A of title 38, United States Code, as added by subsection (a)(1).
 (3)Rule of constructionNothing in this subsection shall be construed to authorize the creation of a tiered network in which an entity or entities would be placed in a higher tier than any other entity or provider network.
					102.Funding for Veterans Choice Program
 (a)In generalAll amounts required to carry out the Veterans Choice Program shall be derived from the appropriations account established in section 4003 of the Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 (Public Law 114–41; 38 U.S.C. 1701 note).
				(b)Transfer of amounts
 (1)In generalAll amounts in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) shall be transferred to the appropriations account established in section 4003 of the Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 (Public Law 114–41; 38 U.S.C. 1701 note).
					(2)Conforming repeal
 (A)In generalSection 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is repealed.
 (B)Conforming amendmentSection 4003 of the Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 (Public Law 114–41; 38 U.S.C. 1701 note) is amended by striking to be comprised of and all that follows and inserting to be comprised of discretionary medical services funding that is designated for hospital care and medical services furnished at non-Department facilities.
 (c)Obligation of fundsWithout regard to the requirements of sections 1501 and 1341(a)(1) of title 31, United States Code, the Secretary may record obligations under the Veteran Choice Program if the amount of the obligation is certain in order for the Department to avoid large deobligation amounts after the funds have expired.
				(d)Streamlined funding
 (1)Provision of fundsThe Chief Business Office of the Veterans Health Administration may provide funds for a fiscal year to medical centers of the Department, if requested by the medical center, for costs relating to furnishing non-Department care under the Veterans Choice Program, including administrative costs associated with the management and accounting of such funds, and may adjust such funding if appropriate.
 (2)Submittal of funding requests by medical centersMedical centers of the Department may submit funding requests to the Chief Business Office for costs described in subparagraph (A).
 (3)Use of fundsFunds provided under subparagraph (A) may be used only for the costs specified in such subparagraph and are not eligible to be reprogrammed for any other purpose.
					(e)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report that includes the following:
 (A)The amount of funds required to carry out the Veterans Choice Program for fiscal year 2017. (B)The number of veterans, disaggregated by fiscal year, who received health care services under the programs, contracts, and agreements that make up the Veterans Choice Program during the period beginning on October 1, 2011, and ending on September 30, 2015.
 (C)An evaluation of whether the accounting processes of the Department are sufficient to properly account for expenditures from a consolidated appropriations account under paragraph (1), including an identification of each known deficiency and potential deficiency of such processes.
 (D)For each deficiency identified under clause (iii), a detailed plan to remedy the deficiency and an assessment of whether the Department has adequate resources to remedy the deficiency.
 (E)For each deficiency identified under clause (iii) that requires new or improved information technology to remedy, an evaluation of whether there is commercially available technology that may be suitable to remedy the deficiency.
 (F)A cost estimate for remedying each deficiency identified under clause (iii). (2)Appropriate committees of Congress definedIn this paragraph, the term appropriate committees of Congress means—
 (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (f)Veterans Choice Program definedIn this subsection, the term Veterans Choice Program means— (1)the program under section 1703A of title 38, United States Code, as added by section 101(a)(1); and
 (2)the programs, contracts, and agreements of the Department consolidated under section 101(b). 103.Payment of health care providers under Veterans Choice Program (a)Payment of providers (1)In generalSubchapter I of chapter 17 of title 38, United States Code, as amended by section 101(a)(1), is further amended by inserting after section 1703A the following new section:
						
							1703B.Veterans Choice Program: payment of health care providers
 (a)Prompt payment complianceThe Secretary shall ensure that payments made to health care providers under the Veterans Choice Program comply with chapter 39 of title 31 (commonly referred to as the Prompt Payment Act) and the requirements of this section. If there is a conflict between the requirements of the Prompt Payment Act and the requirements of this section, the Secretary shall comply with the requirements of this section.
 (b)Payment schedule(1)The Secretary shall reimburse a health care provider for care or services furnished under the Veterans Choice Program—
 (A)in the case of a clean claim submitted to the Secretary electronically, not later than 30 days after receiving the claim; or
 (B)in the case of a clean claim submitted to the Secretary in a manner other than electronically, not later than 45 days after receiving the claim.
 (2)(A)If the Secretary determines that a claim received from a health care provider for care or services furnished under the Veterans Choice Program is a non-clean claim, the Secretary shall submit to the provider, not later than 10 days after receiving the claim—
 (i)a notification that the claim is a non-clean claim; (ii)an explanation of why the claim has been determined to be a non-clean claim; and
 (iii)an identification of the information or documentation that is required to make the claim a clean claim.
 (B)If the Secretary does not comply with the requirements of subparagraph (A) with respect to a claim, the claim shall be deemed a clean claim for purposes of paragraph (1).
 (3)Upon receipt by the Secretary of information or documentation described in subparagraph (A)(iii) with respect to a claim, the Secretary shall reimburse a health care provider for care or services furnished under the Veterans Choice Program—
 (A)in the case of a claim submitted to the Secretary electronically, not later than 30 days after receiving such information or documentation; or
 (B)in the case of claim submitted to the Secretary in a manner other than electronically, not later than 45 days after receiving such information or documentation.
 (4)If the Secretary fails to comply with the deadlines for payment set forth in this subsection with respect to a claim, interest shall accrue on the amount owed under such claim in accordance with section 3902 of title 31, United States Code.
 (c)Information and documentation required(1)The Secretary shall provide to all health care providers participating in the Veterans Choice Program a list of information and documentation that is required to establish a clean claim under this section.
 (2)The Secretary shall consult with entities in the health care industry, in the public and private sector, to determine the information and documentation to include in the list under paragraph (1).
 (3)If the Secretary modifies the information and documentation included in the list under paragraph (1), the Secretary shall notify all health care providers participating in the Veterans Choice Program not later than 30 days before such modifications take effect.
 (d)Electronic claim submittalOn and after January 1, 2019, the Secretary shall not accept any claim under this section that is submitted to the Secretary in a manner other than electronically.
 (e)DefinitionsIn this section: (1)The term clean claim means a claim for reimbursement for care or services furnished under the Veterans Choice Program, on a nationally recognized standard format, that includes the information and documentation necessary to adjudicate the claim.
 (2)The term non-clean claim means a claim for reimbursement for care or services furnished under the Veterans Choice Program, on a nationally recognized standard format, that does not include the information and documentation necessary to adjudicate the claim.
 (3)The term Veterans Choice Program means— (A)the program under section 1703A of this title; and
 (B)the programs, contracts, and agreements of the Department consolidated under section 101(b) of the Veterans Choice Improvement Act of 2016..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title, as amended by section 101(a)(2), is further amended by inserting after the item related to section 1703A the following new item:
						1703B. Veterans Choice Program: payment of health care providers..
					(b)Electronic submittal of claims for reimbursement
					(1)Prohibition on acceptance of non-electronic claims
 (A)In generalExcept as provided in subparagraph (B), on and after January 1, 2019, the Secretary of Veterans Affairs shall not accept any claim for reimbursement under section 1703B of title 38, United States Code, as added by subsection (a), that is submitted to the Secretary in a manner other than electronically, including medical records in connection with such a claim.
 (B)ExceptionIf the Secretary determines that accepting claims and medical records in a manner other than electronically is necessary for the timely processing of claims for reimbursement under such section 1703B due to a failure or malfunction of the electronic interface established under paragraph (2), the Secretary—
 (i)may accept claims and medical records in a manner other than electronically for a period not to exceed 90 days; and
 (ii)shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth—
 (I)the reason for accepting claims and medical records in a manner other than electronically; (II)the duration of time that the Department of Veterans Affairs will accept claims and medical records in a manner other than electronically; and
 (III)the steps that the Department is taking to resolve such failure or malfunction. (2)Electronic interface (A)In generalNot later than January 1, 2019, the Chief Information Officer of the Department of Veterans Affairs shall establish an electronic interface for health care providers to submit claims for reimbursement under such section 1703B.
 (B)FunctionsThe electronic interface established under subparagraph (A) shall include the following functions: (i)A function through which a health care provider may input all relevant data required for claims submittal and reimbursement.
 (ii)A function through which a health care provider may upload medical records to accompany a claim for reimbursement.
 (iii)A function through which a health care provider may ascertain the status of a pending claim for reimbursement that—
 (I)indicates whether the claim is a clean claim or a non-clean claim; and (II)in the event that a submitted claim is indicated as a non-clean claim, provides—
 (aa)an explanation of why the claim has been determined to be a non-clean claim; and (bb)an identification of the information or documentation that is required to make the claim a clean claim.
 (iv)A function through which a health care provider is notified when a claim for reimbursement is accepted or rejected.
 (v)Such other features as the Secretary considers necessary. (C)Protection of information (i)In generalThe electronic interface established under subparagraph (A) shall be developed and implemented based on industry-accepted information security and privacy engineering principles and best practices and shall provide for the following:
 (I)The elicitation, analysis, and prioritization of functional and nonfunctional information security and privacy requirements for such interface, including specific security and privacy services and architectural requirements relating to security and privacy based on a thorough analysis of all reasonably anticipated cyber and noncyber threats to the security and privacy of electronic protected health information made available through such interface.
 (II)The elicitation, analysis, and prioritization of secure development requirements relating to such interface.
 (III)The assurance that the prioritized information security and privacy requirements of such interface— (aa)are correctly implemented in the design and implementation of such interface throughout the system development lifecycle; and
 (bb)satisfy the information objectives of such interface relating to security and privacy throughout the system development lifecycle.
 (ii)DefinitionsIn this subparagraph: (I)Electronic protected health informationThe term electronic protected health information has the meaning given that term in section 160.103 of title 45, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
 (II)Secure development requirementsThe term secure development requirements means, with respect to the electronic interface established under subparagraph (A), activities that are required to be completed during the system development lifecycle of such interface, such as secure coding principles and test methodologies.
								(3)Analysis of available technology for electronic interface
 (A)In generalNot later than January 1, 2017, or before entering into a contract to procure or design and build the electronic interface described in paragraph (2) or making a decision to internally design and build such electronic interface, whichever occurs first, the Secretary shall—
 (i)conduct an analysis of commercially available technology that may satisfy the requirements of such electronic interface set forth in such paragraph; and
 (ii)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth such analysis.
 (B)ElementsThe report required under subparagraph (A)(ii) shall include the following: (i)An evaluation of commercially available systems that may satisfy the requirements of paragraph (2).
 (ii)The estimated cost of procuring a commercially available system if a suitable commercially available system exists.
 (iii)If no suitable commercially available system exists, an assessment of the feasibility of modifying a commercially available system to meet the requirements of paragraph (2), including the estimated cost associated with such modifications.
 (iv)If no suitable commercially available system exists and modifying a commercially available system is not feasible, an assessment of the estimated cost and time that would be required to contract with a commercial entity to design and build an electronic interface that meets the requirements of paragraph (2).
 (v)If the Secretary determines that the Department has the capabilities required to design and build an electronic interface that meets the requirements of paragraph (2), an assessment of the estimated cost and time that would be required to design and build such electronic interface.
 (vi)A description of the decision of the Secretary regarding how the Department plans to establish the electronic interface required under paragraph (2) and the justification of the Secretary for such decision.
 (4)Limitation on use of amountsThe Secretary may not spend any amounts to procure or design and build the electronic interface described in paragraph (2) until the date that is 60 days after the date on which the Secretary submits the report required under paragraph (3)(A)(iii).
					104.Termination of certain provisions authorizing care to veterans through non-Department of Veterans
			 Affairs providers
				(a)Termination of authority To contract for care in non-Department facilities
 (1)In generalSection 1703 of title 38, United States Code, is amended by adding at the end the following new subsection:
						
 (e)The authority of the Secretary under this section terminates on December 31, 2017.. (2)Conforming amendments (A)In general (i)Dental careSection 1712(a) of such title is amended—
 (I)in paragraph (3), by striking under clause (1), (2), or (5) of section 1703(a) of this title and inserting under the Veterans Choice Program (as defined in section 1703B(e) of this title); and (II)in paragraph (4)(A), in the first sentence—
 (aa)by striking and section 1703 of this title and inserting and the Veterans Choice Program (as defined in section 1703B(e) of this title); and (bb)by striking in section 1703 of this title and inserting under the Veterans Choice Program.
 (ii)Readjustment counselingSection 1712A(e)(1) of such title is amended by striking (under sections 1703(a)(2) and 1710(a)(1)(B) of this title) and inserting (under the Veterans Choice Program (as defined in section 1703B(e) of this title) and section 1710(a)(1)(B) of this title).
 (iii)Death in Department facilitySection 2303(a)(2)(B)(i) of such title is amended by striking in accordance with section 1703 and inserting under the Veterans Choice Program (as defined in section 1703B(e) of this title). (iv)Medicare provider agreementsSection 1866(a)(1)(L) of the Social Security Act (42 U.S.C. 1395cc(a)(1)(L)) is amended—
 (I)by striking under section 1703 of title 38 and inserting under the Veterans Choice Program (as defined in section 1703B(e) of title 38, United States Code); and (II)by striking such section and inserting such program.
 (B)Effective dateThe amendments made by subparagraph (A) shall take effect on January 1, 2018. (b)Repeal of authority To contract for scarce medical specialists (1)In generalSection 7409 of such title is repealed.
 (2)Clerical amendmentThe table of sections at the beginning of chapter 74 of such title is amended by striking the item relating to section 7409.
					IIHealth care administrative matters
			201.Authorization of agreements between the Department of Veterans Affairs and non-Department providers
 (a)In generalSubchapter I of chapter 17 of title 38, United States Code, as amended by section 103(a)(1), is further amended by inserting after section 1703B the following new section:
					
						1703C.Veterans Care Agreements
 (a)Agreements To furnish care(1)In addition to the authority of the Secretary under this chapter to furnish hospital care, medical services, and extended care at facilities of the Department and under contracts or sharing agreements entered into under authorities other than this section, the Secretary may furnish hospital care, medical services, and extended care through the use of agreements entered into under this section. An agreement entered into under this section may be referred to as a Veterans Care Agreement.
 (2)(A)The Secretary may enter into agreements under this section with eligible providers that are certified under subsection (d) if the Secretary is not feasibly able to furnish care or services described in paragraph (1) at facilities of the Department.
 (B)The Secretary is not feasibly able to furnish care or services described in paragraph (1) at facilities of the Department if the Secretary determines that the medical condition of the veteran, the travel involved, the nature of the care or services required, or a combination of those factors make the use of facilities of the Department impracticable or inadvisable.
 (3)An eligible provider, at its discretion, may opt to enter into an agreement under this section instead of a contract or sharing agreement under authorities other than this section.
 (b)Receipt of care(1)Eligibility of a veteran under this section for care or services described in paragraph (1) shall be determined as if such care or services were furnished in a facility of the Department and provisions of this title applicable to veterans receiving such care or services in a facility of the Department shall apply to veterans receiving such care or services under this section.
 (2)In carrying out this section, the Secretary— (A)may not direct veterans seeking care or services described in paragraph (1) to health care providers that have entered into contracts or sharing agreements under authorities other than this section; and
 (B)shall ensure that veterans have the option to determine whether to receive such care or services from a health care provider described in subparagraph (A) or an eligible provider that has entered into an agreement under this section.
 (c)Eligible providersFor purposes of this section, an eligible provider is one of the following: (1)A provider of services that has enrolled and entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)).
 (2)A physician or supplier that has enrolled and entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h)).
 (3)A provider of items and services receiving payment under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or a waiver of such a plan.
 (4)A health care provider that is— (A)an Aging and Disability Resource Center, an area agency on aging, or a State agency (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)); or
 (B)a center for independent living (as defined in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)).
 (5)A provider that is located in— (A)an area that is designated as a health professional shortage area (as defined in section 332 of the Public Health Service Act (42 U.S.C. 254e)); or
 (B)a county that is not in a metropolitan statistical area. (6)Such other health care providers as the Secretary considers appropriate for purposes of this section.
 (d)Certification of eligible providers(1)The Secretary shall establish a process for the certification of eligible providers under this section that shall, at a minimum, set forth the following:
 (A)Procedures for the submittal of applications for certification and deadlines for actions taken by the Secretary with respect to such applications.
 (B)Standards and procedures for approval and denial of certification, duration of certification, revocation of certification, and recertification.
 (C)Procedures for assessing eligible providers based on the risk of fraud, waste, and abuse of such providers similar to the level of screening under section 1866(j)(2)(B) of the Social Security Act (42 U.S.C. 1395cc(j)(2)(B)) and the standards set forth under section 9.104 of title 48, Code of Federal Regulations, or any successor regulation.
 (2)The Secretary shall deny or revoke certification to an eligible provider under this subsection if the Secretary determines that the eligible provider is currently—
 (A)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (B)identified as an excluded source on the list maintained in the System for Award Management, or any successor system.
 (e)Terms of agreementsEach agreement entered into with an eligible provider under this section shall include provisions requiring the eligible provider to do the following:
 (1)To accept payment for care or services furnished under this section at rates established by the Secretary for purposes of this section, which shall be, to the extent practicable, the rates paid by the United States for such care or services to providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (2)To accept payment under paragraph (1) as payment in full for care or services furnished under this section and to not seek any payment for such care or services from the recipient of such care or services.
 (3)To furnish under this section only the care or services authorized by the Department under this section unless the eligible provider receives prior written consent from the Department to furnish care or services outside the scope of such authorization.
 (4)To bill the Department for care or services furnished under this section in accordance with a methodology established by the Secretary for purposes of this section.
 (5)Not to seek to recover or collect from a health-plan contract or third party, as those terms are defined in section 1729 of this title, for any care or services for which payment is made by the Department under this section.
 (6)To provide medical records for veterans furnished care or services under this section to the Department in a timeframe and format specified by the Secretary for purposes of this section.
 (7)To meet such other terms and conditions, including quality of care assurance standards, as the Secretary may specify for purposes of this section.
 (f)Termination of agreements(1)An eligible provider may terminate an agreement with the Secretary under this section at such time and upon such notice to the Secretary as the Secretary may specify for purposes of this section.
 (2)The Secretary may terminate an agreement with an eligible provider under this section at such time and upon such notice to the eligible provider as the Secretary may specify for purposes of this section, if the Secretary—
 (A)determines that the eligible provider failed to comply substantially with the provisions of the agreement or with the provisions of this section and the regulations prescribed thereunder;
 (B)determines that the eligible provider is— (i)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (ii)identified as an excluded source on the list maintained in the System for Award Management, or any successor system;
 (C)ascertains that the eligible provider has been convicted of a felony or other serious offense under Federal or State law and determines that the continued participation of the eligible provider would be detrimental to the best interests of veterans or the Department; or
 (D)determines that it is reasonable to terminate the agreement based on the health care needs of a veteran or veterans.
 (g)Periodic review of certain agreements(1)Not less frequently than once every two years, the Secretary shall review each Veterans Care Agreement of material size entered into during the two-year period preceding the review to determine whether it is feasible and advisable to furnish the hospital care, medical services, or extended care furnished under such agreement at facilities of the Department or through contracts or sharing agreements entered into under authorities other than this section.
 (2)(A)Subject to subparagraph (B), a Veterans Care Agreement is of material size as determined by the Secretary for purposes of this section.
 (B)A Veterans Care Agreement entered into after September 30, 2016, for the purchase of extended care services is of material size if the purchase of such services under the agreement exceeds $1,000,000 annually. The Secretary may adjust such amount to account for changes in the cost of health care based upon recognized health care market surveys and other available data and shall publish any such adjustments in the Federal Register.
 (h)Treatment of certain laws(1)An agreement under this section may be entered into without regard to any law that would require the Secretary to use competitive procedures in selecting the party with which to enter into the agreement.
 (2)An eligible provider that enters into an agreement under this section may not be treated as a Federal contractor or subcontractor by the Office of Federal Contract Compliance Programs of the Department of Labor by virtue of furnishing hospital care, medical services, or extended care under that agreement.
 (3)(A)Except as provided in subparagraph (B) and unless otherwise provided in this section or regulations prescribed pursuant to this section, an eligible provider that enters into an agreement under this section is not subject to, in the carrying out of the agreement, any law that an eligible provider described in subsection (b)(1), (b)(2), or (b)(3) is not subject to under the original Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.).
 (B)The exclusion under subparagraph (A) does not apply to laws regarding integrity, ethics, fraud, or that subject a person to civil or criminal penalties.
 (4)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) shall apply with respect to an eligible provider that enters into an agreement under this section to the same extent as such title applies with respect to the eligible provider in providing care or services through an agreement or arrangement other than under this section.
 (i)Monitoring of quality of careThe Secretary shall establish a system or systems, consistent with survey and certification procedures used by the Centers for Medicare & Medicaid Services and State survey agencies to the extent practicable—
 (1)to monitor the quality of care and services furnished to veterans under this section; and (2)to assess the quality of care and services furnished by an eligible provider under this section for purposes of determining whether to renew an agreement under this section with the eligible provider.
 (j)Dispute resolutionThe Secretary shall establish administrative procedures for eligible providers with which the Secretary has entered into an agreement under this section to present any dispute arising under or related to the agreement.
							.
 (b)RegulationsThe Secretary of Veterans Affairs shall prescribe an interim final rule to carry out section 1703C of such title, as added by subsection (a), not later than one year after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title, as amended by section 103(a)(2), is further amended by inserting after the item related to section 1703B the following new item:
					1703C. Veterans Care Agreements..
				202.Reimbursement of certain entities for emergency medical transportation
 (a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by inserting after section 1725 the following new section:
					
						1725A.Reimbursement of certain entities for emergency medical transportation
 (a)In generalNotwithstanding any other provision of law, the Secretary shall reimburse an ambulance provider or any other entity that provides transportation to a veteran described in section 1725(b) of this title for the purpose of receiving emergency treatment at a non-Department facility the cost of such transportation.
 (b)Service connection(1)The Secretary shall reimburse an ambulance provider or any other entity under subsection (a) regardless of whether the underlying medical condition for which the veteran is seeking emergency treatment is in connection with a service-connected disability.
 (2)If the Secretary determines that the underlying medical condition for which the veteran receives emergency treatment is not in connection with a service-connected disability, the Secretary shall recoup the cost of transportation paid under subsection (a) in connection with such emergency treatment from any health-plan contract under which the veteran is covered.
 (c)TimingReimbursement under subsection (a) shall be made not later than 30 days after receiving a request for reimbursement under such subsection.
 (d)DefinitionsIn this section, the terms emergency treatment and health-plan contract have the meanings given those terms in section 1725(f) of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item related to section 1725 the following new item:
					1725A. Reimbursement for emergency medical transportation..
				203.Requirement that Department of Veterans Affairs collect health-plan contract information from
			 veterans
 (a)In generalSubchapter I of chapter 17 is amended by inserting after section 1705 the following new section:  1705A.Management of health care: information regarding health-plan contracts (a)In general(1)Any individual who seeks hospital care or medical services under this chapter shall provide to the Secretary such current information as the Secretary may require to identify any health-plan contract under which such individual is covered.
 (2)The information required to be provided to the Secretary under paragraph (1) with respect to a health-plan contract shall include, as applicable, the following:
 (A)The name of the entity providing coverage under the health-plan contract. (B)If coverage under the health-plan contract is in the name of an individual other than the individual required to provide information under this section, the name of the policy holder of the health-plan contract.
 (C)The identification number for the health-plan contract. (D)The group code for the health-plan contract.
 (b)Action To collect informationThe Secretary may take such action as the Secretary considers appropriate to collect the information required under subsection (a).
 (c)Effect on services from DepartmentThe Secretary may not deny any services under this chapter to an individual solely due to the fact that the individual fails to provide information required under subsection (a).
 (d)Health-Plan contract definedIn this section, the term health-plan contract has the meaning given that term in section 1725(f) of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1705 the following new item:
					1705A. Management of health care: information regarding health-plan contracts..
				204.Requirement for advance appropriations for the Veterans Choice Program account of the Department of
			 Veterans Affairs
 (a)In generalSection 117(c) of title 38, United States Code, is amended by adding at the end the following new paragraph:
					
 (7)Veterans Health Administration, Veterans Choice Program.. (b)Conforming amendmentSection 1105(a)(37) of title 31, United States Code, is amended by adding at the end the following new subparagraph:
					
 (G)Veterans Health Administration, Veterans Choice Program.. (c)ApplicabilityThe amendments made by this section shall apply to fiscal years beginning on and after October 1, 2016.
				
				205.
				Reauthorization of pilot program of enhanced contract care authority for health
			 care
			 needs of veterans
 Paragraph (3) of section 403(a) of the Veterans’ Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) is amended to read as follows:
				
 (3)TerminationThe Secretary may not provide covered health services under the pilot program after August 7, 2019.. IIIOther veterans matters 301.Timeframe for payment of disability compensation for victims of contaminated water at Camp Lejeune, North Carolina, when the Secretary of Veterans Affairs establishes a presumption of service connection (a)In generalExcept as provided in subsection (b), in any case in which the Secretary of Veterans Affairs establishes a presumption of service connection for purposes of compensation under chapter 11 of title 38, United States Code, for an illness or condition incurred by an individual described in section 1710(e)(1)(F) of such title, the Secretary shall commence, not later than 90 days after the date on which the Secretary established such presumption, payment of compensation under such chapter to the individuals who are entitled to such compensation under such chapter by virtue of such presumption.
 (b)Presumptions established before date of enactmentIn a case in which the Secretary established a presumption as described in subsection (a) before the date of the enactment of this Act, the Secretary shall commence payment as described in such subsection not later than the date that is 90 days after the date of the enactment of this Act.
